Citation Nr: 1029128	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  97-33 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a right elbow fracture with traumatic arthritis.  

2.  Entitlement to service connection for residuals of a forehead 
laceration.

3.  Entitlement to service connection for residuals of a left 
hand laceration.

4.  Entitlement to service connection for residuals of a right 
hand laceration.

5.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979 
and from October 1980 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

The issue of entitlement to an evaluation greater than 10 percent 
for right elbow disability was not certified as on appeal.  In 
March 1997, a noncompensable evaluation was continued for the 
right elbow.  The Veteran disagreed with the evaluation and 
perfected an appeal.  In his Form 9, he stated that he was 
seeking a greater than a noncompensable rating for his right 
elbow.  In May 1998, the evaluation was increased to 10 percent 
effective July 5, 1996.  Thereafter, the appeal was apparently 
closed in error.  Further action was not taken until 
approximately August 2008, when the pending appeal was 
discovered.  

An April 2010 deferred rating decision indicates that because the 
Veteran noted he wanted a greater than a noncompensable 
evaluation for his right elbow, and because the May 1998 rating 
decision granted a 10 percent evaluation, this was considered a 
full grant of the appeal on this issue.  In May 2010, the RO sent 
the Veteran a letter advising that the issue was no longer on 
appeal.  

A veteran may indicate he is content with a certain specific 
rating, even if less than the maximum possible rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  While the Veteran requested 
a rating for his right elbow disability greater than 
noncompensable he did not specify the percentage he was seeking 
or indicate that he would be satisfied with a 10 percent 
evaluation.  Thus, the issue of entitlement to an evaluation 
greater than 10 percent for right elbow disability remains in 
appellate status.  

In September 2008, the Veteran submitted a claim of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  This issue has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his November 1997 Form 9, the Veteran requested a local 
hearing before RO personnel.  There is no indication that the 
requested hearing was ever scheduled.  In April 2010, the RO sent 
the Veteran a letter indicating that they could not schedule him 
for a hearing because evidence showed he was incarcerated.  He 
was requested to notify VA when he was released from prison 
should he still wish to have a personal hearing.  

The Board acknowledges the RO's reasoning, but observes that VA's 
duty to assist incarcerated veterans requires it to tailor its 
assistance to meet the peculiar circumstances of confinement, as 
such individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  Thus, 
the Veteran should be scheduled for the requested hearing in 
light of the possibility that he may have been released by the 
time of the hearing, or if still incarcerated, able to arrange to 
attend the hearing.  

The Board further notes that recent correspondence was sent to an 
address the Veteran provided in 2008.  Evidence of record 
suggests that the Veteran has been incarcerated since 
approximately 2009.  Thus, the RO should verify the Veteran's 
current mailing address.  

Regarding the claim of entitlement to an increased evaluation for 
the Veteran's right elbow disability, the Veteran last underwent 
a VA examination to determine the severity of this disability in 
August 1996.  Given the length of time since that examination, 
the Board finds that additional examination is warranted.  See 38 
C.F.R. § 3.327 (2009); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.	The RO should determine if the Veteran 
remains incarcerated and if so, verify his 
current mailing address.  

2.	The RO should schedule the Veteran for a 
VA joints examination by a physician.  The 
claims folder and a copy of this REMAND 
are to be made available for the examiner 
to review.  In accordance with the latest 
AMIE worksheets for rating elbow 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of his residuals of 
a right elbow fracture with traumatic 
arthritis.  A complete rationale for any 
opinions expressed must be provided.  The 
examiner is requested to append a copy of 
their Curriculum Vitae to the examination 
report.

3.	The RO should schedule the Veteran for a 
local hearing at the Regional Office.  All 
efforts to schedule the requested hearing 
should be fully documented in the claims 
file.  

4.	After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.	The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  Given the 
difficulties that may be involved with 
attempting to schedule an examination for 
a potentially incarcerated veteran, all 
efforts to schedule the examination and/or 
notify the Veteran should be fully 
documented in the claims folder.  

6.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues listed on the title page.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


